Harrison, J., concurring.
The court erred in not permitting the witness Howard to answer the questions: “ Do- you know what the value of that land is down there for reservoir purposes? Have you any means of knowing the value of this land for reservoir purposes?”
The “just compensation” which is guaranteed to the owner whose property is to be taken or damaged for public use is its market value, and the market value of land is determined by a consideration of all of the uses to which it may be applied, as well as the purposes for which it is adapted. For the purpose of ascertaining this value, it is proper to show its condition and surroundings, the uses to which it has been applied, and its capabilities for other uses, including that for which its condemnation is sought. Its value is not limited, either by that of its present use, or by the use for which it is sought, since either of these may be less than its actual market value. The owner is entitled to its highest market value for any use to which it is adapted, and any advantage that the property has, present or prospective, by virtue of its position, and for which it may be available, constitutes an element in its value, which is to be considered by the jury in determining the compensation to be awarded him, and which the owner is entitled to show to the jury by any competent evidence. The market value of the land is neither the aggregate nor the average of the different values of the uses to which it may be applied, but it is the result to be determined from a consideration of each of these uses in connection with all the other conditions. A tract of land may be eligible as a site for a railroad station, but its value would vary with the contingency of its being selected for such a purpose. It may be adapted for a res*537ervoir site, but its value for such a purpose would be qualified by the prospect, greater or less, of any one seeking to build such a reservoir. Its market value is affected by such contingency, but is not to be determined by the fact that the party seeking to condemn it has already determined to build a reservoir. To. allow that element to enter into the computation would be to make the plaintiff’s necessity the owner’s opportunity.
It appears to have been conceded at the trial, that the territory of which the land of the defendant forms a portion is a suitable site for a reservoir, and, as a consequence, it has a value for such a purpose. Whether that purpose gives it a higher market value than any other to which it is adapted was to be determined by evidence; but if it does, the owner is entitled to compensation for such value.
The general rule is, that witnesses are to give evidence only of facts, and that the inference from those facts is to be drawn by the jury; but in determining the value of land, opinions of those who, from their familiarity with the subject, are supposed to have learned its value, are received in evidence. Such witnesses are not experts in the strict sense of that term,—that is, they are not persons skilled in any science or art, — but their opinions are received more from the necessity of the case, as being the most satisfactory and often the only attainable evidence of the fact to be proved, and upon the theory that from their knowledge of the locality and its surroundings, they have acquired a better means of determining the value of the land than the jury could from all the evidence which it would be practicable to place before it. (Swan v. Middlesex, 101 Mass. 177.) When, therefore, a witness is called upon to prove such value, it is essential in the first place to show that he has the qualification and ability to give an opinion, and for that purpose to call his attention to the elements which go to make up its market value. And in order that his opinion may be listened to by the jury, and receive from them its proper consideration, it is also proper that after *538he has given his opinion, he be allowed to give the basis upon which it has been formed, or the elements out of which it is composed. The jury can then readily perceive the force of the reasons upon which it is based, and the soundness of his conclusion, and can judge of his capacity to give the opinion, as well as the weight to which it is entitled. The capacity of the expert is generally tested upon cross-examination, but it is equally competent for the party calling him to support his opinion after he has given it, by having him give the details upon which it is based. (Keith v. Lothrop, 10 Cush. 457; Dickenson v. Fitchburg, 13 Gray, 557; Hawkins v. Fall River, 119 Mass. 94.)
Inasmuch, however, as such evidence is admissible only for the purpose of testing the weight to be given to his general opinion of its market value, — to corroborate it or to defeat it, — it is evident that the principle upon which it is admitted demands that he shall first give his estimate of such value in consideration of all of those uses and elements; but he is not to be allowed in the first instance to give an opinion of its respective values for those independent uses. Such evidence would not be competent, independent of the main question to determine what is its market value, or for any other purpose than in support of his general opinion. (Burt v. Wigglesworth, 117 Mass. 306.) And it might be that after having given his opinion of its value for a specific use, he would not be able, or might not be asked, to give an opinion of its market value. The land might be very valuable, abstractly considered, for reservoir purposes, while such value would be greatly .diminished by the want of a demand for such purpose, and its market value therefor less than for any other purpose. The jury would not be authorized to determine. its market value from its own consideration of only the elements of value that might be given by the witness, as there might be many other elements going to determine its market value of which they had no knowledge.
In San Diego Land etc. Co. v. Neale, 78 Cal. 80, this *539distinction was not sufficiently presented in the opinion of the court, and while some of the language in the opinion might lead to the conclusion that it was proper to introduce testimony of the value of the property for a reservoir site as an independent fact to be considered by the jury, yet the reasoning of the opinion, and the authorities cited, in support of it, as well as the facts in the record, show that the question really determined was whether the jury had the right to take such value into consideration for the purpose of determining the market value of the land. To the extent that the opinion countenances the right to offer evidence of such value as an independent fact to be considered by the jury as a measure of the compensation to be awarded, it is at variance with an almost unbroken line of authorities, and)S. in my opinion, ought not to be followed. It appears from the record in that case, although not so stated in the report, that the witnesses had first given their opinion of the market value of the land for general purposes, and were then asked its value as a reservoir site. ' The form of the question was obnoxious to objections stated herein, but the ground upon which its admission was argued was the right to have such value considered as an element in detei’mining its market value. When the case came here upon the second appeal (88 Cal. 50), the court, in commenting upon its opinion as construed in Alloway v. Nashville, 88 Tenn. 518, said, speaking through Mr. Justice Paterson: “It was decided on the former appeal, and is the law of the case, that the value of the land for any special purpose may be taken into account as one of the elements tending to show its market value. The fact that the land is suitable for such a purpose, and a chance exists that it may some time bring an enhanced value therefor, has a tendency to increase its market value, and may properly be considered in determining what its present market value is.....We did not hold that the value of the land for reservoir purposes was a measure of damages, independent of any other consideration of element of market value. On the contrary, the *540opinion distinctly states that the market value is to be the measure of damages, and that evidence of value for a special purpose is only to be considered as an element of the question.” (Page 56.)
Inasmuch, then, as the owner is entitled to receive as compensation for his land its highest market value for any use to which it is adapted, and as such value is to be shown to the jury by the opinions of witnesses who must at the same time satisfy the jury of their qualification to give the opinions, it is proper for the party calling the witness to show by preliminary questions whether the witness has such qualifications. As it was proper in the present case for the jury to take into consideration the fact that the land had a value for reservoir purposes, it was equally proper for the witnesses, in giving their estimates of its value, to take the same element into consideration, and unless they knew or had the means of knowing such value, their testimony would not accomplish its purpose. The witness Howard was not asked at this point of examination to state what such value was, but was merely asked whether he knew the value. If he had such knowledge, it would greatly strengthen any testimony he might give on the subject, while if he should state that he had no such knowledge, the party calling him might not Question him any further.
The court should also have allowed Mrs. Drinkhouse to answer the question asked of her. She was the owner of the land, and had lived upon it for twenty years, and must be presumed to have some knowledge of its value. All opinions respecting values of real estate, even of those who are dealing therein, are based more or less upon hearsay, — the statements of others for which different parcels have been sold. The fact that she knew only of sales to the plaintiff affected her capacity only in degree. The weight to be given to her testimony could easily have been determined by the jury. “The market value of land is not a question of science or skill upon which only an expert can give an opinion. *541Persons living in the neighborhood may be presumed to have a sufficient knowledge of the market value of property, with the location and character of the land in question. Whether their opinion has any proper ground to rest upon, or is mere conjecture, can be brought out on cross-examination.” (Pennsylvania R. R. Co. v. Bunnell, 81 Pa. St. 426.)
Upon the other points involved in the case, I concur in the opinion of Mr. Justice De Haven. I also concur in the order of reversal and the direction to the court below.